*467
Judgment reversed.

The testimony for the plaintiff showed as follows: In the fall of 1888, A. 0. Zachry came to witness and talked about having him to superintend his farm for the next year, and said that plaintiff had lived with him for fourteen or fifteen years, and that he owed plaintiff $5,000 or $6,000 for superintending his farms; not knowing whether plaintiff’ would stay with him next year or not, Zachry wanted to hire witness; that he then had the money in bank to pay plaintiff all he owed him. This is all the conversation witness ever had on the subject with Zachry. After Christmas they met again, and Zachry told him that plaintiff had agreed to stay with him, and that he would not want witness. Zachry told witness what he wanted him to do, and witness said if plaintiff did such service it was worth $850 to $500, but he would not do it for $600 per annum. Another witness testified that plaintiff lived in the same house with Zachry on one of his farms, and assisted him in superintending and managing his farm interests. He was extensively engaged in farming, and the last two or three years of his life drank a great deal. He owned three or four farms, all of which adjoined each other. Witness does not know exactly what plaintiff’s duties were; he just saw him on said farms and on the road going from place to place when hands were at work, and he seemed to be exercising a general supervision. He lived with Zachry a good many years. Witness learned from Zachry and plaintiff that Zachry ran on his home-place from seven to nine plows for standing wages. On his other farms he had tenants and croppers. The services of plaintiff were worth about $300 to $400 a year; he had superintendence generally of about twenty to twenty-five mules; he gave out provisions to the hands, attended to the feeding of the stock, and supervised the whole thing.
The testimony for the defendant showed as follows: Zachry was a man of large means. Plaintiff lived in the house with him on his farm for many years. He gave his farming interests his personal supervision, and plaintiff assisted him. He ran seven or ten plows on his home place. He had other farms adjoining on which he had tenants and croppers. He and plaintiff gave their attention to the standing wages crowd, and once a month weighed out rations to tenants and croppers. Sometimes one of them, sometimes the other, and sometimes both performed these duties. Zachry boarded plaintiff, furnished him a room and had his washing done. His services were not worth exceeding $150 per annum. In the fall before Zachry died, plaintiff stated to a witness that he was getting $14.50 per month wages from Zachry for his services. (Plaintiff denied this.) Zachry was a prosperous and money-making man; almost always had on hand a large amount of cash. Neither Zachry nor plaintiff had any supervision or anything to do with the tenants and croppers, beyond what is above stated. Viren Zachry died the defendant came immediately to his house and there found the plaintiff; ascertained from him that there was no bill that he knew of; he turned over to defendant the things that were there, among the rest $1,500 in money in a box. Defendant was appointed temporary administrator, and took charge of the estate. Plaintiff turned over to him Zachry’s books and papers concerning his farming business; and defendant determined to go on with the same, and applied for permanent letters. Two or .three days after he was appointed as such, he had plaintiff to assemble all the standing wages hands, croppers and tenants, and defendant asked each one of these what he was to receive under his contract with Zachry for that year, what land he was to cultivate and what rent he was to pay; and upon receiving the information, entered the same upon the book, the plaintiff being present. He then turned to plaintiff and asked him what he was to get, and he replied $200. The hands, croppers and tenants were dismissed, and defendant asked plaintiff' if Zachry owed him anything; he answered evasively, and finally said “ a thousand or two.” Afterwards he said there were a great many liars in the country, whereupon defendant asked him, “What is the matter now,” and he said that some one had said he had told that Zachry owed him $4,000 or $5,000, and he said it was every word a lie. Defendant again asked him if Zachry owed him anything, and he again evaded it by saying a thousand or two. (Plaintiff testified that he did not remember to have had any such conversation.) Defendant told him time and time again that he had a plenty of money on hand, several thousand dollars; that he was paying every debt honestly due by Zachry, and all a creditor had to do was to present his claim in proper form, show Mm that it was honestly clue, and it would be promptly paid; that if Zachry owed him anything, to make out Ms bill, present it, and if right, it would be instantly paid. He never made out or presented defendant with a bill. After defendant had discharged Mm his attorney presented one. Once he drove off in the neighborhood, and when he returned there was a paper in the buggy; he asked defendant if it was his paper, defendant looked at it, saw that it was an account in plaintiff’s favor against Zachry for a large sum, showed it to him and told him he (defendant) never saw it before. With much confusion he took it from defendant and put it in his pocket. Defendant again said to him, “ If Zachry owes you anything, put your claim in shape, present it to me, and it will be paid.” He never presented any claim. Defendant found out that Zacliry in person kept his farm books; that plaintiff could not do so; he could not write legibly; and it became necessary for defendant to leave his home in another county, stay on the farm and give it his personal supervision. Plaintiff was of so little service that on October 11,1889, defendant discharged him and paid him, taking a receipt for $104.54, being balance in full for services rendered from January 1st to October 11, 1889, at the rate of $200 per annum.
Poster & Butler, for plaintiff in error.
McHenry, Nunnally & Neel, contra.